Labatjve, J.
W. W. Handlin, defendant and warrantor in this case, has filed a motion to dismiss the appeal, on the ground :
“That, though the clerk certifies that the record is complete, the record itself shows that it does not contain the evidence adduced.”
The record shows that the defendant and appellee offered in evidence, on trial, the extract of the assessment roll, and the record and judgment of the suit of the State of Louisiana v. John M. Hall. The documents so offered below are not to be found in the record, and we are without the means of reviewing the case. It was the duty of the plaintiff and appellant to see that the record contained all the evidence on which the case was tried. 8 An. 438.
Appeal dismissed, at appellant’s cost.